United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS             July 21, 2003

                       FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                                                                   Clerk


                            No. 02-60677
                          Summary Calendar



     GLORIA E. RODRIGUEZ; DAVID GABRIEL RODRIGUEZ,

                                          Petitioners,

          versus

     IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.




               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA Nos. A74 636 443
                             A74 636 444



Before GARWOOD, JOLLY and SMITH, Circuit Judges.

PER CURIAM:*

     Gloria E. Rodriguez and David G. Rodriguez petition this court

for review of an order of the Board of Immigration Appeals (BIA)

dismissing their appeal from the denial of their applications for

asylum and withholding of deportation.

     The Rodriguezes argue that the Immigration Judge (IJ) and the


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
BIA erroneously concluded that the Rodriguezes each failed to show

that they qualified for asylum.       They argue that the IJ failed to

consider evidence of persecution, including David’s dismissal from

his job, his subsequent unsuccessful attempts to obtain legal

redress, and threats against the family.          After reviewing the

evidence, we conclude that the BIA’s finding that the Rodriguezes

were not refugees eligible for asylum was supported by reasonable

and substantial evidence and that the Rodriguezes failed to show

that the evidence they presented “was such that a reasonable

factfinder would have to conclude that the requisite fear of

persecution existed.” See I.N.S. v. Elias-Zacarias, 112 S.Ct. 812,

815 (1992).

     The Rodriguezes also argue that because they were proceeding

pro se, the IJ’s failure to provide additional assistance in the

factual development of their claims denied them a full and fair

opportunity to present their claims. This court, however, has held

that an IJ has no duty “to develop the facts necessary to prove

[the alien’s] case.” Lopez-Rodriguez v. I.N.S., No. 93-5242 at *15

(5th Cir. Mar. 24, 1994) (unpublished).1

     Accordingly, the petition for review is

                             DENIED.




     1
      In accordance with 5th Cir. 47.5.3, unpublished opinions
issued before January 1, 1996, are precedent.

                                  2